Title: From George Washington to Benjamin Lincoln, 2 October 1782
From: Washington, George
To: Lincoln, Benjamin


                  My dear Sir
                     
                     Head Quarters Octr 2nd 1782
                  
                  Painful as the task is to discribe the dark side of our affairs, it some times becomes a matter of indispensable necessity—Without disguize or palliation, I will inform you candidly of the discontents which, at this moment, prevail universally throughout the Army.
                  The Complaint of Evils which they suppose almost remediless are, the total want of Money, or the means of existing from One day to another, the heavy debts they have already incurred, the loss of Credit the distress of their Families (ie. such as are Maried) at home, & the prospect of Poverty & Misery before them—It is vain Sir, to suppose that Military Men will acquiesce contentedly with bare Rations, when those in the Civil Walk Of life (unacquainted with half the hardships they endure) are regularly paid the emoluments of Office—While the human Mind is influenc’d by the same passions, & have the same inclinations to endulge it cannt be.  A Military Man has the same turn to sociability as a person in Civil life—he conceives himself equally called upon to live up to his Rank—& his pride is hurt when circumstans restrain him—Only conceive then, the Mortification they (even the Genl Officers) must suffer when they cannot invite a French Officer—a visiting Friend—or travelling acquaintance to a better Repast than stinkg Whiskey (& not always that) & a bit of Beef without Vegitable, will afford them.
                  The Officers also complain of other hardships which they think might & ought to be remedied without delay, viz. the stopping Promotions where there have been vacancy’s open for a long time, the withholding Commissions from those who are justly entitled to them & have Warrants or Certificates of their Appointments from the Executive of their States, and particularly the leaving the compensation for their services in a loose equivocal state, without ascertaining their claims upon the public, or making provisions for the future payment of them.
                  While I premise, that tho’ no one that I have seen or heard of appears opposed to the principle of reducing the Army as circumstances may require; Yet I cannot help fearing the Result of the measure in contemplation, under present circumstances, when I see such a number of Men goaded by a thousand stings of reflexion on the past, & of anticipation on the future, about to be turned into the World, soured by penury & what they call the ingratitude of the Public, involved in debts, without one farthing of Money to carry them home, after having spent the flower of their days & many of them their patrimonies in establishing the freedom & Independence of their Country, and suffered every thing human Nature is capable of enduring on this side of death—I repeat it, in these irritable circumstances, without one thing to sooth their feelings or brighten the gloomy prospects, I cannot avoid apprehending that a train of Evils will follow, of a very serious & distressing Nature—On the other hand could the Officers be placed in as good a situation as when they came into service, the contention, I am persuaded, would be not who should continue in the field, but who should retire to private life.
                  I wish not to heighten the shades of the picture, so far as the real life would justify me in doing, or I would give Anecdotes of patriotism & distress which have scarcely ever been paralleled, never surpassed in the history of Mankind—but you may rely upon it, the patience & long sufferance of this Army are almost exhausted, and that there never was so great a spirit of Discontent as at this instant;  While in the Field, I think it may be kept from breaking out into Acts of Outrage, but when we retire into Winter Quarters (unless the Storm is previously dissipating) I cannot be at ease, respecting the consequences—It is high time for a Peace.
                  To you, my dear Sir, I need not be more particular in discribing my anxiety & the grounds of it—You are too well acquainted, from your own service, with the real sufferings of the Army to require a longer detail; I will therefore only add that exclusive of the common hardships of a Military life, Our Troops have been & still are obliged to perform more services foreign to their proper duty, without gratuity or reward, than the Soldiers of any other Army—for example, the immense labours expended in doing the duties of Artificers in erecting Fortifications & Military Works; the fatigue of building themselves Barracks or Huts annually—And of cutting & transporting Wood for the use of all our Posts & Garrisons, without any expence whatever to the Public.
                  Of this Letter, (which from the tenor of it must be considered in some degree of a private nature) you may make such use as you shall think proper—Since the principal objects of it were, by displaying the Merits, the hardships, the disposition & critical state of the Army, to give information that might eventually be useful, & to convince you with what entire confidence & esteem I am My dear Sir &c.
                  
               